This is an action to reform a deed to properly describe the property conveyed. It seems from the evidence that Elizabeth Federspiel made a contract to convey to the Mitchell Brick Co. a piece of property owned by her. This property described in the contract of sale by metes and bounds, mentioning an iron bar as the north east corner.
The description in the deed was somewhat different as there seems to have been some confusion as to the exact measurement of the eastern line of this property. This description on the deed included property which she did not then own but which she afterward acquired.
It is very clear from the evidence that the brick company intended to buy only the property that Federspiel owned at the time of making the contract, and this is all the property she intended to convey. Because of the confusion as to the exact lot lines, Coates, a surveyor, before the grant, sank an iron bar at the north east corner as boundary.
The brick company contends that the description in the deed conveys to them part of the property which Federspiel acquired since the deed was drawn.
Hamilton Common Pleas rendered judgment for the Brick Co. Court of Appeals held:
1. Grantor intended to convey the land which was owned at time of grant.
2. That land was sufficiently described by metes and bounds and monuments erected to show boundaries.
Reformation of deed granted and decree entered accordingly.